Title: To Thomas Jefferson from Gideon Granger, 14 May 1802
From: Granger, Gideon
To: Jefferson, Thomas


            Dear SirPhiladelphia Friday. May 14. 1802.
            From Letters recd. here yesterday it appears that the elections in New York are not as bad as heretofore represented. Col. Thomas is elected not Williams—Van-ness has lost his Election—Col. Burr will be sorry for this. It is doubted whether Mr:  has lost his Election. It is certain the Republican Tickets for their State Legislatures have succeeded in the Counties which compose the District—and it cannot be forgotten that Col. Burr was in 1800 returned a member from Orange one of these Counties. Ambrose Spenser writes that the Republican Ticket for Senators has prevailed in the great Western district by a handsome Majority this is very Important. It shows a great Change in our favor with the true Agricultural Interests of the State. Report says That Thos: Morris has lost the Election If so I presume Olivr: Phelps my friend is elected. on the whole as advised at present it appears, that a Superior Exertion of the Renslear Interest has produced a majority in Vanness’ district. That in Van Courtlands County by a Small majority they have gained State Representatives by some unknown cause. That the fate of Elmendorf is doubtfull—tho tis certain that a cause easily understood has produced an Effect.
            With Esteem
            Gidn Granger
          